Hugo L. Black: No. 61, Investment Company Institute and others against William B. Camp, Comptroller of the Currency.
G. Duane Vieth: Mr. Justice Black, may it please the Court. The issue in this case, the broad issue, is whether the Comptroller of the Currency has authority to permit National banks to operate commingled investment funds for managing agency accounts such as the fund involved in No.59, which just been argued. Notwithstanding the provisions of the 1933 Glass-Steagall legislation as amended. However, since it appears to be conceded all around that the ordinary open-end mutual fund which I shall describe in just a moment, is prohibited by the Glass-Steagall legislation from engaging in the banking business and conversely that banks are prohibited from operating garden variety or traditional open-end mutual funds. The narrow issue before the Court, we submit, is whether in sum and substance, a commingled investment account of the kind that has been discussed in the last case in which will be discussed in this case, whether such an account is in sum and substance an ordinary open-end mutual fund. The petitioners in this case of the Investment Company Institute which represents most of the mutual funds or open-end investment companies in the United States, and the number of individual members of that institute. The action was brought in the District Court against the Comptroller of the Currency, asserting that his Regulation, 9.18, which purported to permit this type of activity, was unlawful because it violated the Glass-Steagall Act. And also because it permitted activity in excess of the trust powers which the Comptroller is authorized to grant National banks under Section 92 (a) of the National Banking Act. The District Court found that the regulations were invalid on both contentions. The matter was appealed to the Court of Appeals and the Court of Appeals reversed on both matters. First, I should like to briefly summarize the four sections of the Glass-Steagall Act of 1933, which we believe are applicable to this case. The Court will recall that the Glass-Steagall legislation was passed in 1933 and was prompted by the almost complete breakdown of this nation’s major financial institutions during the late 1920’s. A number of reforms in the National banking legislation which are today accepted as common place such as the insurance by the Federal Deposit Insurance Company of National bank deposits and state banks' deposits, and other banking provisions were adopted in the Glass-Steagall legislation. However, the central purpose of Glass-Steagall was to eliminate the inherent conflicts of interest which are present in the conduct by the same entity or closely affiliated entities of the business of commercial banking on the one hand, the business of receiving deposits. Subject to demand, the activity of commercial banking on the one hand and the securities business, the business of investment banking or the business of issuing, selling, distributing, and underwriting securities on the other hand. And there were as I say four central provisions designed to accomplish this purpose. The keystone provision is Section 21, 12 U.S.C., Section 378. Now, unlike the other sections that are involved in this case, some of which apply only to National banks and some of which apply only to banks which are members of the Federal Reserve System, and I might mention that all National banks are members of that Federal Reserve System, they are, however, most of the banks in the United States are state banks which are not members of the Federal Reserve System, but unlike those other sections, Section 21 applies to all banks, state or national, members or not members of the Federal Reserve System. In the broadest possible language, Section 21 requires the complete divorce of the business of commercial banking from the business -- from the securities business. It prohibits the simultaneous engagement in the business of receiving deposits subject to withdrawal by check or other means, which namely is the business of commercial banking and engaging at the same time in the business of issuing or underwriting, or selling, or distributing stocks, bonds, debentures, notes, or other securities. Section 16 of the National Banking Act is also relevant. It however applies only to National banks and indeed is the provision of the National Banking Act which sets forth the corporate powers of the National banks. In doing so, it enacted two limitations or -- I beg pardon, two exemptions to the broad provisions of the other provisions of the Glass-Steagall Act. It did first permit and authorized National banks to underwrite and sell a strictly limited list of government bonds. And secondly, it expressly confirmed the right of all National banks, whether or not they exercised trust powers, to perform an accommodation service for customers by permitting banks to purchase some sale securities solely upon the order and for the account of customers, and not for the account of the bank. I refer to this is an accommodation service. The legislative history makes it clear and become contemporaneous publications of the Comptroller of the Currency in 1933 and 1934 make it clear that this service was intended for the smaller banks located in smaller communities where the ordinary services of the broker dealer were not available. That situation may not prevail to a great extent today, but certainly in 1933, there were many communities where the banker was the only man who could buy or sell a security solely upon an order and for the account of the customer, that was the second exception permitted by Section 16. However, in granting these two very limited exceptions, Congress made it clear in Section 16 once again that a broad prohibition of -- a broad repeal of the prohibitions of Section 21 were not intended because Section 16 specifically says that a bank may not underwrite any issue of securities or stock. The third provision applicable here, Section 32 and also I should refer to Section 20. These two sections were intended to prevent the violation of the prohibitions of Section 21 through the-- indirectly, through the use of affiliations or interlocks. Section 32 which applies only to member banks provides that no person affiliated with a company primarily engaged in the issue or floatation, underwriting, public sell or distribution of securities may serve at the same time as an officer or director or employee of a member bank. Section 20 prohibited certain defined affiliations between member banks on the one hand and corporations engaged principally in the issue of floatation, underwriting and so forth of stocks and bonds. And so Sections 32 and 20 were intended to prohibit indirect violations of the broad prohibition of Section 21. Now as I have previously indicated, we believe that the narrow issue before the Court is whether a bank commingled investment fund of the type here under consideration is in sum and substance a mutual fund. It has been repeatedly held by the Federal Reserve Board that a traditional mutual fund is subject to the Glass-Steagall Act. That the activity of a traditional mutual fund is the kind of activity contemplated by the Glass-Steagall Act. And this fact seems to be conceded all around. It seems to be conceded that a bank as I say may not operate a traditional mutual fund, nor may a traditional mutual fund go into the banking business. So then we come to the question, is there a significant difference between this fund and a traditional mutual fund, or are they as we contend in sum and substance, the very same thing. I think in order to demonstrate this point with clarity, I should like to stress several of the characteristics of traditional mutual funds and demonstrate how the commingled investment fund, typified by the City Bank fund before the Court are in sum and substance, the same thing as a matter of law. A traditional mutual fund typically is corporate in form. However, there are many traditional mutual funds that are non-corporate entities such as trusts or other business associations. A traditional mutual fund is continually issuing participations or ownership interests in the funds. They are frequently called shares of common stock because a traditional mutual fund is typically or frequently a corporation, but mutual fund shares of the garden variety type also have a variety of other names, such as beneficial interests, participate in agreements and the like. Now, in the case of the commingled investment fund of the National City Bank, their ownership interests or participations are called “units of participation,” very similar to the participating agreements that are issued by some traditional mutual funds. Also in the case of the City Bank’s fund, it is not a corporate entity, but it is a separate entity and has been so recognized and is registered under the Investment Company Act, as has been indicated in the prior case. The ownership interests or participations in an ordinary and open-end mutual fund, maybe issued subject to a sales charge or they may be issued on a so called no load basis, where no sales charge is exacted. The ownership interests in the bank commingled fund of the City Bank type are sold on this no load basis. An ordinary mutual fund typically invests and reinvests the proceeds from the sale of the securities in the fund in the portfolio securities in accordance with the investment policy stated for the fund. The bank mutual fund of the kind that we have under consideration here does exactly the same thing. It has adopted an investment policy. It sells the securities in the fund and invests the proceeds of those securities in accordance with the stated investment policy. The securities issued by the ordinary mutual fund are not traded back and forth on the New York Stock Exchange or any stock exchange in the ordinary course, nor they are traded in the over the counter market. Rather an investor in an ordinary mutual fund who desires to get his money merely turns the -- his certificate into the fund and it is redeemed in cash for its asset value. Indeed, that is the hallmark of an open-end investment company, the right at any time to redeem your investment for cash. The same privilege is available in exactly the same form to the investor, the purchaser of the security in the City Bank, commingled investment fund.
Byron R. White: But in the usual open-end fund may a holder of a share or a holder of participating certificate sell his certificate to another person?
G. Duane Vieth: He may do that. As the record in this case shows, it is virtually never done, Mr. Justice. There is virtually no trading in the shares or participations in the ordinary --
Byron R. White: And to the extent that it happens is permitted in this kind of a fund too?
G. Duane Vieth: In this kind of a fund as I understand it, under the -- it is not prohibited by the Comptroller’s regulation, but by the particular fund. The City Bank fund does not permit that kind of trading.
Byron R. White: I see.
G. Duane Vieth: Now in order to facilitate this right of redemption that I have referred to, an ordinary mutual fund values the assets of its portfolio regularly, usually twice daily and now as required under SEC regulations to do so twice daily and the same kind of evaluation takes place with respect to this First National City fund. It is valued -- the assets were valued as often as necessary so as to facilitate this right of redemption. And because of this right of redemption, the hallmark as I say of an open-end fund, there is continual pressure upon the operator of any such fund to sell new securities because regularly, people are redeeming their investment and asking for their money back. And the assets of the fund would naturally shrink unless there are continual new sales so as to provide new money for the purpose of handling these redemptions. And the same pressures are present with respect to this bank's commingled fund. I might mention that those pressures were referred to by the Federal Reserve Board in many rulings in which it is held that the ordinary mutual fund is primarily engaged in issuing and selling securities. It must be so primarily engage says the Federal Reserve Board because it is under constant pressure to raise new cash to handle redemptions. Indeed, the record of this -- in this case contains an affidavit by a Vice President of the First National City Bank respecting the bank commingled fund, the City Bank's funds, in which that official states that if new participations were not taken in from to time in the City Bank fund, the commingled account as it is called, would inevitably shrink in size as a result to withdrawals, again, a point of direct similarity between that from in the traditional mutual fund. A traditional mutual fund is typically controlled ultimately by a governing Board such as the Board of Directors or Board of Trustees. And as we have heard, the Board of Directors of First National fund is called a committee, but it operates in exactly the same fashion as a Board of Directors or Board of Trustees. Now in an ordinary mutual fund, the day-to-day management including the advices to the purchase and sale of the portfolio securities is typically provided by an investment advisor pursuant to an investment advisory contract, and the same thing is true here. First National City Bank acts as an investment advisor to that commingled account and it provides the day-to-day management services, and the investment advice, and it does so pursuant to an investment advisory contract. A traditional mutual fund typically has a contract with the principle underwriter who handles the sale of the securities or participations in the mutual fund. Again, First National City Bank has executed the contract with its commingled account under which it agrees to act as principle underwriter and is responsible for the sale of the securities in that fund. In both cases, the funds are registered as investment companies under the Investment Company Act of 1940 as we have seen. In both cases, the participations or shares in the fund are registered with the Securities and Exchange Commission as securities under the Securities Act of 1933. In both cases, the pool fund itself is held out to the public as an investment medium. And in both cases, the essence is that the pool of securities, purchased with the money derived from the sale of participation is used to buy and sell securities in the fund's portfolio -- pardon me.
Byron R. White: Does the -- does the bank in this case use its own selling organization to sell the shares or does it have a contract for somebody to sell them?
G. Duane Vieth: No sir. It uses its own selling organization. It uses the trust officer --
Byron R. White: I know, but usual -- an open-end fund normally would have an extensive selling organization?
G. Duane Vieth: An open-end fund, contracts with another entity which acts as principle underwriter, that underwriter may or may not have an extensive selling organization. Sometimes it does, it does have a door-to-door salesman. In other cases, the facilities of the --
Byron R. White: What about -- you say the bank does it itself through its own employees and agent?
G. Duane Vieth: Through its own employees, its many trust officers, through its many branches and it also has sold this particular fund by a mail flyer to the more than 2 million retail customers, the First City National City Bank --
Byron R. White: Do they have any officers around -- sales officers which are not in some branch bank?
G. Duane Vieth: No sir. Its sales officers are only it its main office and its many branches throughout the New York Metropolitan area.
Byron R. White: It doesn’t use and it doesn’t use other banks to sell it?
G. Duane Vieth: It does not use other banks.
Potter Stewart: Does it advertise publicly?
G. Duane Vieth: It -- this as we have indicated in our reply brief, the First National City Bank typically advertises its trust department rather extensively. However, under the rules and regulations of the Securities and Exchange Commission, it may not advertise the availability of this fund except in a very limited way and in a way that’s limited to all mutual funds. No mutual fund may advertise the availability or participations except in the most conservative types of tombstone advertisement. The SEC rules so require.
Potter Stewart: I notice the appendix to your reply brief, you have tendered a couple of advertisements, but there are not of the --
G. Duane Vieth: There are not of its -- no sir. Mr. Justice, the purpose of including those was to rebut the claim made by First National City that -- the participations in this fund would only be offered in the context of the very conservative offering of the traditional fiduciary services. As if somehow or other that differentiated this fund from an ordinary mutual fund. The fact of the matter is that an ordinary mutual fund is very strictly limited in the type of advertising it can do. And as the appendix illustrates, appendix to our reply brief, a bank trust department is under no such limitations and we think it was very interesting and rather flamboyant advertising, and for that reason, called it to the intention of the Court.
Potter Stewart: But this is not an advertisement of what we're talking about here?
G. Duane Vieth: No sir.
Potter Stewart: This is something else?
G. Duane Vieth: It's an advertisement of the other trust services offered by the bank.
Potter Stewart: Right, right.
G. Duane Vieth: As I've indicated -- in our view, the points of similarity that we have -- that I have just listed here, the characteristics of an ordinary mutual fund are and the characteristics of a commingled investment fund of the City Bank type indicate that in sum and substance and for all practical and legal purposes, they are identical. The significance of that of course is because of the fact as I indicated previously that it seems to be conceded all around that if in fact it that were an ordinary garden variety mutual fund that bank under the Glass-Steagall Act could not operate it, and vice versa certainly, a mutual fund could not go into the banking business. The Federal Reserve Board has on many occasions, beginning in 1941 and we have listed all of them in our brief, it has on many occasions ruled that an ordinary mutual fund is engaged in the very activity that the Glass-Steagall Act refers to. It has said that the primary engagement of an ordinary mutual fund is in issuing and distributing securities. It said the reason that is a primary engagement of an ordinary mutual fund is because of this open-end feature. It must continue to issue securities so as to raise cash to take care of redemptions. Now, it's true that the Federal Reserve Board rulings have been on the Section 32 of the Act, one of the affiliation sections. The language of Section 32 refers to a company, primarily engaged in the issue of securities. The Federal Reserve Board has ruled that that is what a mutual fund does. We submit that a logical extension of such rulings to Section 21 brings that kind of activity within the language of Section 21. The language of Section 21 refers a company engaged in the business of issuing securities. Now, Section 21 prohibits a bank from directly engaging in the business of issuing securities. Section 32, prohibits a member bank from having one or more directors who are affiliated with companies that are primarily engaged in the issue of securities, but if a mutual fund is primarily engaged in the issue of securities, it is also engaged in the business of issuing securities within the meaning of Section 21. And we submit that this commingled account is primarily engaged in the issue of securities and is also engaged in the business of issuing securities and thereby the First National City Bank and the other National banks authorized to do this by the Comptroller would be engaged in the business of issuing Securities within the meaning of Section 21, an activity which is specifically prohibited to them by Section 21. I should like to refer, if I may, to the Common Trust Fund which has been the discussion -- as subject of some discussion in the prior case, and which was referred to in the briefs and by the court below. It is true that courts -- that banks for many years, National and State banks have been operating Common Trust Funds. It is also true that those funds properly operated are exempt from the 1940 Investment Company Act, and it is also true that we do not contend to the contrary that the Glass-Steagall Act does not prohibit a National bank or a State bank from operating an ordinary Common Trust Fund. The point is that there are fundamental differences between the operation of a Common Trust Fund on the one hand which does not violate the Glass-Steagall Act, and the operation of a commingled account as is reflected in this record by the operation of the First National City Bank’s account on the other hand. And those fundamental differences provide the facts upon which we contend a violation of Section 21 of the Glass-Steagall Act is to be found. A Common Trust Fund is a tool or device used by the trust department of the bank for the more efficient administration of funds which are entrusted to the bank in the ordinary course of its trust department business. The initial impetus for Common Trust Funds came from the need for more economical administration of small trusts which came to the bank in the ordinary course of their business. To my understanding, that later larger -- the funds of larger trust are also administered by commingling. But under the normal operation of a Common Trust Fund, the funds are delivered to the bank by the provision -- by virtue of the provisions of a trust or some other fiduciary relationship. After it has received the funds, the bank exercises discretion to determine whether all or any portion of those funds should be placed in one or more the Common Trust Funds, operated by the bank. Under no circumstances, is the Common Trust Fund itself held out to the public as a medium of investment. Under no circumstances may participate in the Common Trust Fund, be offered or sold to the public for investment purposes. The Common Trust Fund is merely a tool or an aid to the operation, the more efficient operation of the bank's trust department.
Potter Stewart: You still don’t quite to say why that isn’t just as available to the public as any other form of investment. Of course it’s a limited public, you have it -- it has to be members of the public who has some money. But assuming John Smith has $10,000.00, why isn’t that the Common Trust Fund of a bank just as available to him as shares of Massachusetts Investments Trust? He executes a trust instrument and turns it over by way of interviable as trust to the Bank as the Trustee and that’s the end of it.
G. Duane Vieth: It is, if Your Honor please, available. However, the distinction is that the Federal Reserve Board and the American Banker’s Association, and all of the authorities involved and thus have traditionally imposed limitations on the manner in which a Common Trust Fund is operated, so as not to make it engaging in the offering of securities in a fund. It is true that if a bank customer takes the initiative of going into a bank --
Potter Stewart: -- previous customer, John did --
G. Duane Vieth: John --
Potter Stewart: -- in bank and say, here’s the -- here is a trust my lawyer has prepared for me and it's all signed and please sign here and accept it, and here’s $10,000.00, you’re an interviable's trustee.
G. Duane Vieth: Yes sir that could be done. I might say that the Federal Reserve Board, through the years was always concerned about the use of Common Trust Funds for interviable’s trust and indeed in 1960, promulgated a regulation which would have prohibited the use of revocable, interviable’s trusts in Common Trust Funds for this very reason, because that kind of use could be abused and could be become the use of an investment medium. That regulation was promulgated for comment -- comments were issued and were submitted and the hearing was held, but the jurisdiction of the Federal Reserve Board was transferred to the Comptroller in 1962 before any action was taken on that. However, --
Potter Stewart: All that would indicate that the -- what’s suggested by my question is correct, wouldn't it?
G. Duane Vieth: It would indicate that interviable’s trusts maybe used, but it would also indicate --
Potter Stewart: But they’re very similar to an investment in an open-end investment company, particularly if it’s revocable.
G. Duane Vieth: Well the --
Potter Stewart: Economically they are same thing, aren’t they?
G. Duane Vieth: We contend Mr. Justice Stewart that they are different because of the manner in which the bank handles the funds. It’s true a person with funds could bring the funds into the bank and could create a trust relationship. The trust officer would then be faced with the initial decision, shall I invest these funds in a Common Trust Fund that we operate or shall I administer to them separately? In the case of a commingled account and this is the essence of the difference in our judgment, in the case of a commingled account, the customer is shown a prospectus and is shown the participation and there is no this discretion. There is no discretion exercises, but instead, the money is taken and automatically invested in the commingled account and in that respect it is identical to what is done with respect to a mutual fund. We submit that that absence of a discretion is fundamentally different here and does create the legal difference. I had not mentioned it earlier, but in fact, the record in this case shows that a sales flyer was sent by the First National City Bank to its "valued customers" and the record also indicates that there are more that 2 million retail customers of this bank. And the sales flyer urged the customers to return a check in the amount of $10,000.00 or more, and their name, address, and Social Security number. That’s all the information the bank would have with respect to this valued customer. Upon the receipt of that check, a security in the commingled account would be issued in favor of that customer and its funds would be deposited in the commingled account. That is entirely different from the bona fide of fiduciary purposes which have traditionally been required with respect to the administration of Common Trust Funds. Those limitations on Common Trust Funds imposed both by the Bankers Association and by the Federal Reserve Board are set forth at pages 8, 9, and 10 of our reply brief, the yellow document, and we submit that that difference is significant. It is a difference between issuing and offering for sale securities on the one hand and the use of a Common Trust Fund for the administration of funds which come to the bank in the normal course of its trust business, and as to which a discretion is exercised is to whether the fund should be placed in a Common Trust Fund or should be administered in some other fashion. I should also mention that the respondent’s in this case in the court below took the position that the units of participation issued by a commingled account are not securities within the meaning of Section 21 and the other sections of the Glass-Steagall Act. Indeed, the Comptroller’s entire argument in this Court based on the language of the statute rests upon this one point, that somehow or other these units of participation are not securities within the meaning of Glass-Steagall Act, even though a participating agreement or share or an ordinary mutual fund is clearly a security within the meaning of the Glass-Steagall Act. We submit at the very breath of the reference in the several relevant sections of the Glass-Steagall Act to securities involved, requires rejection of any limited or technical claim as to the meaning of securities within the meaning of the Act. Section 21 refers to stocks, bonds, debentures, notes, or other securities in very broad and sweeping language, indicating the congressional concern in our judgment to include all types of traditional securities. But the units of participation that we’re talking about here are ownership interests in an investment medium, a pool of securities managed and operated for speculative investment purposes, we submit that such an ownership interest constitutes a security within any reasonable definition of that term. I might point out that the respondents have offered no contrary, no substitute definition of the term securities as it’s used in the Glass-Steagall Act. But the fundamental point is that the Federal Reserve Board has ruled and this fact is ignored by both of the respondents, the Federal Reserve Board has ruled with respect to this very City Bank fund that the units of participations issued by that fund are securities within the meaning of the Glass-Steagall Act. The context to that ruling was as follows. As I have indicated, Section 32 prohibits member banks from having one or more directors who are also affiliated with companies primarily engaged in the business of issuing securities. The Federal Reserve Board was asked to rule on the question of whether this City Bank fund would violate Section 32 because a director of a member bank or an officer of a member bank, First National City would also serve as a member of the committee. The Board analyzed the facts as presented by the First National City and first noted the contention of the First National City that the units of participation were not securities within the meaning of the Glass-Steagall Act. The Board rejected that contention and specifically found that the units of participation were securities. However, the Board next had to face the question, is there an interlock of the type prohibited? The Board ruled that this commingled account in the Board's view was merely an arm or department of the First National City Bank. And therefore, that there could be technically no interlock of the kind prohibited by Section 32. If you didn’t have two entities within the view of the Board, then you couldn’t have it prohibited interlock. The Board went on to note that while Section 21, the section upon which we principally relied might have been involved if traditionally had not issued opinions with respect to Section 21, because that is a criminal statute. We submit, however, that had the Board issued a ruling under Section 21, it would have been required by the logic of its finding to have concluded that the bank, if indeed this is a single entity, that the bank would be engaged in the business of issuing and selling securities as referred to in Section 21. The Board found that the units of participation were securities. The Board has repeatedly found that an ordinary mutual fund in these purposes, this is the same as the ordinary mutual fund, is primarily engaged in issuing those securities because of the redemption feature, the need to raise cash to take care of redemptions. We submit if the Board have not voluntarily withheld jurisdiction under Section 21, it would have concluded that Section 21 is violated. I should like --
Potter Stewart: One entity there is of course entirely at adds with this theory of the Securities and Exchange Commission, isn’t it?
G. Duane Vieth: Yes sir, it seems to be. That has been a much mooted point. The Federal Reserve Board taking the position that it's a single entity, Securities and Exchange Commission taking the position they are two entities, but for our purposes, --
Potter Stewart: Either way.
G. Duane Vieth: Either way, if it is two entities, we submit the Section 32 is violated. If it is single entity, we submit the Section 21 is violated. I should like to briefly refer to one additional matter that was dealt with in the court below. The court below indicated that the essence and I’m referring to Judge Bazelon’s concurring opinion which dealt with the merits. That the essence of his holding was that the securities dealings here involved, that is the portfolio dealings, were for the account of customers and not for the account of the bank; meaning that no funds of the bank were involved in the dealings and therefore in his view, the Glass-Steagall Act was not violated. This reflected a judgment on the part of Judge Bazelon, that the Glass-Steagall Act was intended to prohibit only bank securities activities which somehow or other endangered the assets of the bank and the depositors in the bank. Now, there is no question, that a reading of the legislative history of the Glass-Steagall Act shows that a principle concern of Congress was the fact that bank assets were depleted by the speculative activities of the banks in the 1920’s. But also, there is no doubt from a reading of the legislative history that Congress had many other concerns in mind and a principle additional concern was the concern that a bank, not have anything to offer in the line of securities, anything to offer for sale to bank customers that a customer of a bank could rely upon the banker for disinterested advice with respect to the purchase of securities. We submit that that congressional concern is clearly violated by an account of this kind. This bank's profits and any banks profit under a commingled account, directly depends upon the selling of securities. The fee -- the management fee earned under the investment advisory contract, goes up directly in accordance with the number of participations that are sold and as the assets of the fund thereby increase. We submit that, that concern of Congress which was also a principle concern in the Glass-Steagall -- at the time of the Glass-Steagall Act is violated by these provisions. It is not enough to say as the court below said that as long as the bank's funds are not involved, as long as this is for the account of customers and not for the account of the bank, that there is no violation. Indeed, we submit that that is incorrect reading of the language of Section 16 which I’ve referred to before. The language reading that a bank may solely upon a order and for the account of customers and not for its own account, buy and sell securities for the customer. We submit that that language clearly indicates and the contemporaneous authorities underscore this, it clearly confers nothing more than a limited power to perform an accommodation service for individual customers on an individual basis. It has nothing to do with trust powers of banks. That kind of service can be performed by any bank whether or not it has trust powers. If I may, I should like to reserve the balance of my time for rebuttal.
Potter Stewart: Are you going to -- in the balance of your time in rebuttal, did you plan the deal with the question of standing?
G. Duane Vieth: I beg your pardon sir. It has been our intention to rely upon the standing arguments made in our reply brief, but I would of course be happy to discuss any questions that the Court may wish to address to me.
Potter Stewart: Alright, I just wanted to -- that was really important part of the case.
G. Duane Vieth: In our view Mr. Justice, this Court’s decision recently in the Data Processing case and a subsequent brief -- per curium order in the Arnold Tours case, disposes of standing as an issue in this proceeding. As we analyze in our reply brief filed on November 20, 1970, we read the Data Processing as eliminating the so called legal interest test which had deviled courts and litigants for so many years and substituting three tests on the question of standing. The first test whether there is injury in fact and indeed several members of this Court would hold that injury in fact is enough. I believe it’s conceded all around that we have shown a case of injury in fact here. The District Court found the members of the petitioner of institute would be irreparably injured if the Comptroller’s regulation and his specific authority were allowed to stand. The Comptroller himself has predicted that billions of dollars will soon be invested in bank -- commingled accounts bank, the mutual funds, if his regulation is allowed to stand. I do not believe there is any contention that we do not -- we have not shown injury in fact. A third criterion set up by the courts in Data Processing is that the statute itself shall not preclude judicial review. Here again, I don’t think there can be any claim that the statutes here involve a National Banking Act and the several sections do preclude judicial review and I don’t understand the Comptroller or anyone else in this case to make such a contention. That returns us to the second test, is -- are the plaintiffs here arguably within the zone of interest to be protected or regulated by the statute in question? Well quite clearly, the mutual funds who are members of the petitioner institute are within the zone of interests regulated by the statute in question. Indeed, the statute in question, namely Section 32, has been applied repeatedly to ordinary mutual funds. On a number of occasions, ordinary mutual funds have petitioned the Federal Reserve Board for the right to include among their unaffiliated directors. Under the Investment Company Act, each mutual fund must have a certain percentage of unaffiliated directors, it is petitioned to Federal Reserve Board for the right to use prominent businessmen who are eminently qualified except for one thing, that they are also directors of member banks of the Federal Reserve System.
Byron R. White: Well, isn’t part of your argument here that this is improper banking business?
G. Duane Vieth: Yes sir, but -- I wanted to point out that even had the justice would require a continuance of that. The Federal Reserve Board has ruled that it is not. The Federal Reserve Board has ruled that under Section 32, directors of member banks are unavailable to mutual funds as directors of the mutual funds. It has repeatedly so held --
Byron R. White: So you’re arguing here that running of this kind of an investment account is the proper banking business in effect, aren’t you?
G. Duane Vieth: Yes sir.
Byron R. White: And is it not really what was involved in the Data Processing?
G. Duane Vieth: Yes sir. What was involved in Data Processing and Arnold Tours were claims that under Section 16, Data Processing Services in the one case and travel agency services in the other were not within the incidental powers of banks.
Byron R. White: Hasn’t Congress pretty clearly expressed itself that the bank shouldn’t engaged in non-banking business?
G. Duane Vieth: Much more clearly than in those two cases in our judgment. In those two cases --
Byron R. White: You have a separate statute of the service corporations anyway?
G. Duane Vieth: Yes sir. And we have in our judgment and in our a fortiori argument here that Congress has specifically spoken and said that the bank should not be engaged in the securities business.
Potter Stewart: How does that help you from the point of your standing? I understand your argument that this is not a proper part of the banking business but how does that gets you down on the road --
G. Duane Vieth: Well I have potential --
Potter Stewart: --standing --
G. Duane Vieth: -- Mr. Justice to analyze the three standards set forth in the Data Processing case.
Potter Stewart: I understood your argument. I really didn’t understand my brother’s question I suppose.[Laughter]
G. Duane Vieth: It seems to that the per curium order in Arnold Tours makes it pretty clear that if an arguable case can be made that a particular activity is prohibited to banks, that one who is engaged in that activity is entitled to present that arguable case to the courts for adjudication. It is arguably within the zone of interest. Now in our case, we’re not just arguably within the zone of interest regulated by the statute, we are in within the zone of interest regulated. We are barred by this statute from going into the banking business. We are specifically barred by Section 21 and in our judgment, we have standing to challenge. We indeed probably are the only party that would challenge the attempt by the Comptroller to permit National bank’s to go across the wall from the other side.
Hugo L. Black: Mr. Friedman?
Daniel M. Friedman: Mr. Justice Black and may it please the Court. Although the Court was sharply divided last year in the Data Processing case, now what is the appropriate basis for determining standing to challenge. The Court was unanimous in another preposition and that is that assuming the plaintiff had standing before a plaintiff can prevail on the merits, he must show that the conduct of which he complains has invaded a legal interest, a legal interest to the plaintiff. I just like, if I may, to refer to both of the statement in the majority opinion and in Mr. Justice Brennan’s concurring and dissenting opinion in which Mr. Justice White joined. In the majority opinion, at the very end of the opinion, the Court says, "Whether anything in the Bank Service Corporation Act or the National bank Act gives petitioners a legal interest that protects him against violation of those acts and whether the actions of respondent did in fact violate either of those acts, a question which go to the merits and remained to be decided below. And the sanctual as expressed in the concurring and dissenting opinion which after saying -- that after you get past the standing question, you have to inquire one of the questions on the merits whether the specific legal interest claimed by the plaintiff is protected by the statute." That's the first question before you decide, you have to show, it seems to under the decisions of this Court, before you reach the question whether or not, the conduct challenged violated the statute, you have to show that the plaintiff had a legal interest which the statute was designed to protect. Now we think that in this case, the petitioners have not shown that any legal interest of theirs, that the Glass-Steagall gives them any legal interest that was intended to be protected against violation. What is the legal interest which they claim --
Hugo L. Black: Does that mean you’re attacking his standing?
Daniel M. Friedman: Pardon?
Hugo L. Black: Does that mean you’re attacking his standing --
Daniel M. Friedman: Well Mr. Justice, we think we -- I guess agree with the petitioners that in the light of this Court’s recent decision in the Arnold Tours case, that case appears to hold that it the situation where a competitor of a bank is complaining of something the bank is doing, the bank has standing to challenge that in the light of the Banks Service Act. We have argued in our brief however which we filed before the Arnold Tours case, we argued not only the question of standing but also the question of legal interest and indeed, the petitioners have never attempted to answer us on legal interest. All they say about legal interest is they have a statement in the footnote saying, “Legal interest goes to the merits.” We agree it goes to the merits and we think they had not sustained their burden on that.
Hugo L. Black: I don’t quite understand, you argue it's challenging and attacking the standing to raise the question?
Daniel M. Friedman: No. We’re not challenge the standing Mr. Justice with questioning. We’re challenging their right to any relief because they had not shown that the statute which they claim has been misinterpreted by the Comptroller invades any legal interest of theirs, and we think that those two as this Court has recognized --
Hugo L. Black: Are you saying they don’t have a right to recover?
Daniel M. Friedman: That’s right.
Byron R. White: You would say even proceeding that Comptroller was wholly wrong for letting the bank engage in this collective investment activities that these people have no legal interest to complain?
Daniel M. Friedman: That’s correct. That’s why I --
Byron R. White: Even though they have standing to it.
Daniel M. Friedman: Even though -- they can get to -- they get to the plate, but they don’t get the first base we think.
Byron R. White: I see.
Daniel M. Friedman: In --
Byron R. White: In Arnold Tours, it would be -- end up the same way?
Daniel M. Friedman: It could well. The Arnold Tours case has not been decided on the merits.
Byron R. White: Do you think it’s been wasting our time in Data Processing this -- ?
Daniel M. Friedman: No Mr. Justice. This Court has said that there is the public interest --
Byron R. White: So they’re only going to be meant by your argument?
Daniel M. Friedman: Well I -- that’s correct. We are arguing on Arnold Tours that has been in the lower courts, we’re arguing there has been no invasion of any legally protected interest. I’d like to just specifically refer the Court to the basis, the basis on which they claim that a legal interest of theirs has been violated. It's paragraph 18 of the complaint on page 15 where they describe their injury and what they say is that this action of the Comptroller will deprive the members of the institute of legitimate business will dilute, divert and withdraw a substantial portion of the potential market for securities and mutual funds, and the same claim has made in behalf of the investment advisor members of the institute. They say there’s going to be a loss of opportunities for profit in their trade and will dilute, divert and withdraw a substantial portion of the potential market for their services. Those what they’re saying is that the Glass-Steagall Act somehow guarantees to them that they will be free of the competition of this new type of investment immediate. Now, there’s nothing in the --
Byron R. White: Mr. Friedman, in the Data Processing case, the conclusion of the majority was that under the Bank Service Corporation Act and the National Bank Act the petitioners, the Dara Processing Company, as competitor to National bank which are engaging in Data Processing services are within that class of aggrieved persons who under Section 702 are entitled to judicial review of agency action. Now you say, yes, they are entitled to judicial review, but so what?
Daniel M. Friedman: But they haven’t -- I reaffirm --
Byron R. White: All they’re asking for here is judicial review of the agency action.
Daniel M. Friedman: They are asking for judicial review and they’re asking to have the agency action reversed and we said they are entitled to have the Court --
Byron R. White: So, you don’t think this meant if they could get the judicial review but if the Court decided the agency was wrong and it would say “awfully sorry, but it won’t do you any good?"
Daniel M. Friedman: I would suggest Mr. Justice before the Court gets to consider whether the agency is wrong, they have to satisfy what the Court said at the end of the opinion. They also have to show a legally protected interest. It's our position that there’s nothing in either the Glass-Steagall Act or the Banking Act that suggests that these Acts were intended to protect investors or competitors from this alleged type of injury. The legislative history is quite clear on this. We’ve cited at page 28 a statement from Senator Bulkley who is one of the managers of the Bill in which he said on the floor of the Senate “the purpose of this Bill does not extend to safeguarding practices of securities as such.” The object of the inhibitions which I am discussing here is not primarily to protect the investment of public, although that is a worthy purpose, but our field is to protect the operations of the banking system itself and to protect the depositors and customers of the banks so that they shall have the service from national and state member banks which they are entitled to expect.
William O. Douglas: I suppose some would say Mr. Friedman that they are in substance private Attorney Generals who are vindicating interest broader than their own self interest by policing the field of competition so that the field of competition remains open?
Daniel M. Friedman: But I think Mr. Justice, the doctrine of private Attorneys General has developed in cases arising under statutes where Congress specifically permitted any person aggrieved or affected to seek judicial review, and we think those provisions reflect a congressional determination that in that type of situation, anyone who is aggrieved or injured in fact has standing to challenge.
William O. Douglas: Well, I’ve mentioned it here because the prayer here was for equitable relief in addition to damages?
Daniel M. Friedman: I believe they’re not seeking damages, but they’re seeking to set aside the Comptrollers order. But again, it seems to me the Data Processing case was no claim for damages. Again, it was an attempt to set aside equitably the action of the Comptroller.
Potter Stewart: Some -- while some most assuredly might say our brother Douglas has suggested that these are private Attorney Generals trying to promote competition. Others like the equal logic say these are people trying to preserve a monopolistic position.
Daniel M. Friedman: That is what depends on which way you approach the case and if may just add --
Thurgood Marshall: But at any rate, it’s your position that their only right is right to lose[Laughter]
Daniel M. Friedman: Their right -- we think the only right they have Mr. Justice is to first, before they get to the merits, they have to show that Congress that this statute is intended --
Thurgood Marshall: Is there any way for them to win?
Daniel M. Friedman: We don’t think there is any way for them to win Mr. Justice on two counts.
Thurgood Marshall: So they really take all this time to make a public objection to what they see fit?
Daniel M. Friedman: We think they can’t win for two reasons. One they haven’t shown that there’s any intention in this statute to protect their monopoly position against competition and secondly, which I’ve now like to get to, we think on the merits, the Comptroller was correct in his decision. I’d like to turn to that if I may and I will discuss primarily the application of a Glass-Steagall Act and Mr. Cox will continue with some discussions of the Glass-Steagall Act and we’ll also argue the proposition that what the bank has done here is -- constitutes an authorized fiduciary service within the meaning of Section 92 (A) of the Banking Act. Now, the Glass-Steagall Act was passed in 1933 because of the numerous things that had developed in the 1920’s which had brought the country’s banking system to such a deplorable past. And the particular provisions that we’re dealing with here where it reflect the concern of Congress with the bank’s speculation in that period in securities through so called Securities Affiliates that the banks organized. And the way Congress struck at this problem, the way Congress tried to prevent a repetition of this problem was to separate commercial and investment banking. There are four different sections as Mr. -- What was that? Mr. Vieth has said, I’m sorry, they all basically I think involved the same proposition and I think we can fairly focus here on Section 21 which prohibits the banks from engaging in the business of issuing, underwriting, selling or distributing stocks, bonds, debentures, notes or other securities. The question as we see it is whether in the light of the congressional purposes in Glass-Steagall, the bank’s operation of this account is engaging in the business of issuing, underwriting, selling, or distributing securities, it seems to us quite irrelevant that under the Securities and Exchange Commission legislation, these receipts that are given to our securities and that the fund may be viewed as the issue of securities. As Judge Bazelon explained the two sets of statutes perform different functions and they are not to be interpreted identically. Certainly, Congress didn’t intend the very broad definition of security automatically to be carried over the Glass-Steagall because if that happened, many of the bank’s normal activities that it engages in everyday might run afoul of this proposition. We think when Congress used these words engaging in a business of issuing, underwriting, distributing or selling securities; it used them to mean the kind of thing that the banks had been doing in the 1920’s. That is underwriting and selling securities through the affiliates for the banks own profits so the bank could make a profit on buying and selling securities. That is not this case. In this case, the bank's sole compensation from this account comes from the usual fee that it receives as a fiduciary, a percentage of the account that it handles. The --
Potter Stewart: Mr. Freedman, do you think its basic purpose was to prevent commercial banks engaging in the investment banking business?
Daniel M. Friedman: Precisely Mr. Justice. The basic purpose of these provisions that we’re dealing with, there are other phases of Glass-Steagall, but we think that was precisely that purpose. The Senate Committee report that we’ve quoted referred to these affiliates having engaged in parlous underwriting operations, stock speculation, and maintaining a market for the bank's own stock. Now, in this situation, the bank cannot make loans to the affiliate. The account buys the securities not for the bank’s account, but for the account of the customers. The customers obviously will measure the performance of the bank’s account against those of other mutual funds. In other words, if the bank would have tried to use this account for the kind of mischief that the banks had engaged in the 20’s, the very nature of the account will prevent the bank from doing it. Now, the bank basically here, it seems to us, is doing what it has done for many, many years. It’s handling other people’s money, investing it, giving advice. It’s a traditional banking function which we think Congress in the Glass-Steagall Act did not intend to bar. For example, the alleged evils to which the petitioners point in this case, the claims of possible misuse by the bank of the bank’s assets because of its control of the account are identical where the bank handles $200,000.00 for a single customer whom he has undertaken to represent and managing its investments, or if it handles the same $200,000.00 for 20 customers, each of whom contributes $10,000.00. The evil is identical in both of those cases. It’s conceded and the bank for many years has had the authority to invest the $200,000.00, but now we are told somehow that when the bank attempts to make available to the smaller investors, the same kind of investment service, it is hitherto provided for the larger investments, Congress must to prevented this in the Glass-Steagall Act. It is already been referenced to the fact that --
Potter Stewart: What is it -- there surely a difference between a sole proprietorship than a publicly own corporation, isn’t there, even though both may be engaged in not the identical business?
Daniel M. Friedman: There’s obviously a difference Mr. Justice, but I’m addressing myself in terms of the evils to which Glass-Steagall was directed. The possibility of conflicting interest, the possibility of misuse by the bank of the capital that it has received in a fiduciary capacity, the misuse it could make because of its investment facilities. What I’m arguing is that that misuse is no less present in the case of a $200,000.00 fund than in the case of 20 $10,000.00 or indeed I may take it one step beyond this, the banks for at least 15 years have been permitted to commingle pension trust.
Potter Stewart: To co --?
Daniel M. Friedman: To commingle pension trust. They can take several pension trusts and put them into one pool of capital. The amount of money I understand today in pension trust and employee profit sharing plans runs into the billions, much more than the amount that’s even talked of as likely to result in this bank investment accounts. And again, if the bank is likely to be up to mischief, one would have thought this would have provided a fertile field. The letter that is quoted by Judge Bazelon that Mr. Cox has set forth in his appendix from Chairman Martin of the Federal Reserve Board states that their experience has been that the banks have not done this kind of thing. Then, we have the other example which has been discussed the so-called Common Trust Funds. Once again, a small trust, it’s not feasible for the bank to give the kind of management to provide the kind of service on that smaller basis. This bank has told us it can’t provide individual investment service for less than $200,000.00, so they’re have been permitted now for many years to commingle with Common Trust Funds into a pool which to all intents and purposes and in terms of its affect and in terms of the possibilities for misdoing is the same is this pool here. Now, there’s a further affirmative factor on this phase of the case, and that is that this type of thing, this making available to the small investor a type of investment service that is not hitherto been available, makes available to these people a new opportunity to invest their money to get the kind of service for the small investors that hitherto was only been available for the large. It is true, it is true that there are so-called no load mutual funds which the man does not have to pay to get in, but these are the minority. I think the briefs indicate that 95% of all investment companies of the so-called load funds where the man has to pay a commission of 7% or 8% to get into it. Now, there are many small investors who may feel that they prefer the stability, the reliability, the conservatism that is traditionally associated with banks, and I would think they would welcome the opportunity to have this service made available to them and this is basically what the bank service is doing here. It’s making available to the small investor the kind of investment advice that he is not hitherto had it’s doing it under a -- it’s fiduciary powers and it seems to us, there’s a strong public interest in making this competing form of investment by its service available.
Hugo L. Black: Mr. Cox?
Archibald Cox: Mr. Justice Black and may it please the Court. In this case as in the one before it, we start with the unanimous conclusion of all the expert regulatory agencies that what the bank is doing is carrying on a somewhat new form of a traditional banking function which is not prohibited by existing law and which is in the public interest because it provides a traditional kind of service at lower cost and supplies competition for what would otherwise be the monopolistic position of the mutual funds. So that here again, the general question involved is whether petitioners who carried the very heavy burden of showing that the agencies conclusions are so unreasonable or ill-considered, that they must be set aside as beyond their authority or otherwise contrary to law and that question I think breaks into two parts. The first part as was suggested shortly before the recess is whether what the bank is doing in this instance is a lawful banking business or whether to put it in more exact terms, whether the bank which admittedly acts in a fiduciary capacity when it invests the funds of an individual principal under a managing agent and which admittedly acts in the fiduciary capacity under Section 92 (a) when it commingles the funds of several beneficiaries in the Common Trust Fund, somehow ceases to act in any fiduciary capacity in the language of the statute, when it commingles the funds of several principals into one account which the bank still continues to manage in a fiduciary capacity into non-statutory sense. Now certainly, the mere commingling does not as a matter of law destroy the fiduciary capacity, but that is clear on any number of cases. It‘s true as a matter of right of observations of trust laws from the precedents. And second, I think it is equally plain that the mere registration of the fund under the Investment Company Act does not mean that the bank ceases to act in a fiduciary capacity. Nothing divides the world into two parts; one, the monopoly of the mutual funds and the other a proper banking function. Indeed, the mutual funds are currently engaged in buying up corporate fiduciaries, doing the very sort of thing that banks do under 12 U.S.C. Section 92 (a) and surely, nothing requires the ironic conclusion that something that you’re properly doing under Section 92 (a) suddenly becomes improper if you go and provide the additional protections that the SEC requests under the Investment Company Act. So at the point -- this first question I think comes down to whether the increased number of customers or principals, the used of a somewhat standardized form of managing agency agreement and the pooled investment means that the relationship, well perhaps fiduciary as a matter of law, of legal concept, ceases to be a fiduciary relation in fact or in function or whether to put it in the language of Section 92 (a) (k), the bank is abusing its fiduciary power. I would point out in that connection that Section 92 (a) (k) expressly gives us the Comptroller, not with the difference of this Court, the task of determining and issuing regulations, determining what restrictions are necessary to prevent abuse of the fiduciary power. We think that conclusions of the Comptroller that this remains a fiduciary function and the observation of Chairman Martin of the Federal Reserve Board in writing to Congress that it’s a traditional fiduciary function are borne out by five considerations. In the first place, I emphasize again the individual fiduciary relationship which is created between the bank and each customer as explained in the Hoe Gay affidavit which is the only evidence on the point in the record which is created between them. Second, the fiduciary duties in Regulation 9 and in the common law and in New York statutory law continue to characterize this relationship. The bank is not permitted to have any interest in the account. It’s not permitted to deal with the account. It’s required to segregate the property of the account from its own property. I may say in this connection that the New York statute very clearly prohibits a bank from selling assets to a trust or to this agency prohibits --
Byron R. White: That’s not a matter in federal law?
Archibald Cox: In addition to that, the Comptroller interprets Section, on page 25a, Section 9, 18 (b) (8( (i) about the middle of 25a --
Potter Stewart: 25a of what?
Archibald Cox: -- of my brief, excuse me, Mr. Justice, interprets that provision as forbidding any such transactions, whether loan or sale in terms of a collective fund and he will not recognize any exculpatory clause put in a Common Trust Fund. This is the matter of regular as I understand it from the Comptrollers’ representatives here, as a matter of his regular interpretation as borne out in his inspections of banks and their trustees.
Byron R. White: Then it is certainly a ruling somewhere?
Archibald Cox: I do not think this is a matter of -- I do not believe this is a matter of written ruling. I understand that it is the practice and it has been carried out for a long time. This is what the Comptroller’s representatives inform me of it, as I understood them during the recess. I may say in addition that there is in the bank’s prospectus a perfectly clear statement that the fund will not borrow money, and of course in addition or as stated in any number of authorities on trust including Professor’s Scott’s book, a corporate trustee -- a corporation may not sell money -- sell property to itself as fiduciary. So I really think this point is quite thoroughly buttoned up. The third point I would emphasize as sustaining the Comptrollers and the Fed's conclusion that this is a fiduciary relationship is the safeguards in section -- in Regulation 9.
Byron R. White: Excuse me for a moment. I think that the New York law has the Comptroller ruling (Inaudible) prohibits the bank from buying from the fund any property?
Archibald Cox: Or selling to the property. No corporate fund of New York --
Byron R. White: Page 2 of Section 92 says the bank may purchase for a common account or joint account which just like to invest from any depot or mortgage on certain condition.
Archibald Cox: A --
Byron R. White: Just the -- the next section at the one you’re reading, I believe in page 9, paragraph 8, Roman numeral II (Inaudible) just any that fall on mortgage, how about the fund?
Archibald Cox: Well --
Byron R. White: I think there are several provisions there, but nevertheless, this is the --
Archibald Cox: Because this fund wouldn’t have to fall at mortgagors.
Byron R. White: You mean it --
Archibald Cox: This is a common stock fund.
Byron R. White: I thought that --
Archibald Cox: Don’t think it has and would not have mortgage in this.
Byron R. White: -- invest the fund, then whatever plan --
Archibald Cox: Well, there’s specific limitations in the plan that was submitted to the Comptroller and that he approved in their specific limitations in their prospectus. The question Your Honor raises might come up in connection with other plans under --
Byron R. White: According to the fund they’re already operating, they are already operating under Comptroller ruling as I understand it and the plan is under Section 9 is to have this system replace the mortgage fund?
Archibald Cox: I don’t think this plan has anything to do with mortgage funds Mr. Justice.
Byron R. White: No, on page 27a, such as replied mortgage fund has been operating pursuant to Section 17, they are going to --
Archibald Cox: But there are many sayings, there are many sayings and Regulation 9 which covers all fiduciary activities that are not applicable to the commingled investment account. The third aspect of the commingled investment account which supports the conclusion that it is a true fiduciary function are the safeguards that the Comptrollers impose to assure that it is not corrupted by aggressive merchandising. There is no public distribution, a principal and customer may obtain participations or an opportunity to participate only through the bank itself. There is no like -- unlike a mutual fund, there is no distribution through the usual channels of securities distribution. Advertising is very rigidly limited by Regulation 9 and there are limits imposed on the bank’s compensation. In addition, Regulation 9 prevents any load to pay a commission to salesmen of managing agency accounts and this is the Federal Reserve Board notice is one of the things which will put a limitation on the extent to which the banks can secure this kind of business. Fourth, I would emphasize that the commingled investment account and commingling under Regulation 9 is subject to continuing scrutiny by the Comptroller. Under his normal trust powers, he’s required by law to investigate three times in every two years. I am told that in the case of the City Bank account representatives have been there every year and they conduct of course, a very careful audit. And finally, the Comptroller had the opportunity to take advantage of the years of experience with other forms of investment in common trust and to judge that the commingled investment did not in fact reduce the fiduciary nature of the arrangement. So, we come I think to the question whether this traditional lawful aspect of a banking function or rather this new aspect of a traditional banking function is somehow prohibited by the Glass-Steagall Act, and we think for a number of reasons that the Glass-Steagall Act does not prohibit the activity. But first, I would emphasize that the words of the statute do not cover of the managing of investments in a fiduciary capacity on behalf of others. Taking Section 21 which is probably the broadest prohibition, that’s on Page 4a of the appendix to my brief. What it says that a commercial banker may not do is engage in the business of issuing underwriting, selling or distributing at wholesale or retail or through syndicate participation stocks, bonds, or other securities. I submit that those words are plainly directed at a bank’s purchasing and selling securities as investments for its own account, and that a bank’s acting as a middleman in handling securities from the distribution of which it hopes to make a commission or profit, the normal business of an investment banker. And the word issue in here seems to me to be used in the sense in which it was very commonly used during the 20’s and early 30’s and that is to say it’s a house of issue was bargaining or might be the house of issue and not in the more technical sense in which it has come to be used under the securities law. And I would urge that the units of participation which the bank gives to its customers as receipts really don’t affect the matter. The units are simply the mechanism by which the bank accounts to its customers for its performance of its fiduciary duties. The units are traded in security markets. The bank does not handle them as a house of issue, as a dealer or as any other middleman with the hope of an issuers or dealer’s risk or their profit. Second, we would emphasize that the interpretation which the court below put on the Glass-Steagall Act and which we urge here, the bank’s engaging in this activity is in no wise contrary to the purposes of the Glass-Steagall Act. They’re very well known. They were first to prevent a bank from risking its own assets in securities, especially speculative securities and of course the bank has no assets at risk here. Second, they were intended to prevent banks from investing in securities and then endangering their solvency by making loans to bail out that investment. And since the bank has nothing at risk here, that temptation doesn’t exist. And third, the Glass-Steagall Act was attended to prevent banks from acquiring issues of securities and then putting pressure on its correspondents and on its customers and their customers in order to sell the securities in which it’s invested without loss so as to make its middleman’s profit, and of course there is no such thing involved in the present case. Third, I would point out that it is agreed on all hands that the Glass-Steagall Act does not apply in words or policy to the bank’s managing investments and securities on behalf of customers in any other fiduciary capacity and every reason that excludes those cases, whether a reason in terms of words or reason in terms of the policy applies equally to the City Bank plan. Fourth, I submit that petitioner’s argument is wholly technical. It rests entirely upon form of the concepts adopted to comply with the Investment Company Act. Indeed, I think it’s no exaggeration to say that the petitioners do not cite a single substantive objection to the account that it is not equally applicable to all the other fiduciary activities that are undertaken pursuant to Section 92 (a) and certainly are not affected by Glass-Steagall. And finally, I would urge that there’s no basis at all for the petitioner's major premise here. The assumption that activity is subject to the investment Company Act must somehow be prohibited the banks by the Glass-Steagall Act. That doesn’t follow. The two may, and indeed we urge do overlap. As Judge Bazelon said, the Acts have different policies. They deal with different subject and nothing in either suggest the ironic conclusion that I mentioned before lunch that a bank managed commingled investment account which doesn't violate Section 1621. If you don’t give your fiduciaries, your customers the benefit of the Investment Company Act somehow becomes unlawful when you do, which as I say is indeed is ironic. Now, the petitioner’s argument as I understand it reduces itself somewhat to a syllogism and in a sense I think Mr. Vieth assumed a large part of the answer to the case in his first statement during the argument this morning. The syllogism is the bank everybody concedes that the mutual fund engages in the kind of activities in which a bank cannot engage or which it could not affiliated under the Glass-Steagall Act. Minor premise, City Bank’s account is engaged in the same activities as the mutual fund and then the conclusion is that we violate the Glass-Steagall Act. Now, we deny both the major and the minor premise, and if we’re right on either account, then we’re right in our conclusion. The first place we do not concede that a mutual fund, certainly a no load mutual fund is engaged in activities of a kind with which a bank cannot be connected under the Glass-Steagall Act. The petitioners until this case were arguing just the opposite, and I think the logic of a good many of the arguments in our brief is that they were right the first time. The Federal Reserve Board has ruled to the contrary in the case of the ordinary mutual fund, but that isn’t the end of the matter and I respectfully submit that that isn’t the reason to begin the decision of this case by assuming the correctness of the Federal Reserve Board conclusions, instead of going back as I’ve tried to do to the words of the statute and to its basic policy. Now second, even if the ordinary mutual fund is engaged in the kind of activities with which a bank is -- which are forbidden to a bank or with which it is forbidden to be connected. Still we say that the City Bank’s account is not in violation of the Glass-Steagall Act because we think it’s a markedly different situation from the ordinary mutual fund. In some of the banks, indeed for the most part, for the purposes of the Investment Company Act were the same, just as for many purposes if I can be personal about it. I’m the same as any other teacher or professor, but for the purpose of appearing before the Court, I’m not, and so here. We say that for many purposes, what we’re doing may be the same as what a mutual fund is doing, but for the purposes of Glass-Steagall, it’s not. And we would stress four important differences. First, I’ve mentioned it several times, the direct fiduciary relationship between the bank and its customers which does not exist in the case of the shareholder in a mutual fund and the managers of the fund. Second of course, the bank --
Potter Stewart: Aren’t some of the older mutual funds or at least in certain states, aren't they in the form of trusts? Because in this case --
Archibald Cox: Some of them are in the form of trusts. Massachusetts Investor’s Trust is in the form of a trust and in those cases there maybe that direct fiduciary.
Potter Stewart: And there would be. There is that direct fiduciary, isn’t it?
Archibald Cox: It’s not -- there isn’t quite the same individual relationship I think that there is here where the bank has the relationship of principle and agent. But I would go on and even if those cases had answered others. Here of course every thing what the bank does is subject to Regulation 9 and the Comptroller’s supervision, and that is not true either with the Massachusetts Investor’s Trust or the other mutual funds. Third, it must be remembered that 95% of the shares in mutual funds are marketed as if they were ordinary securities through the ordinary channels of the securities business. They advertised on television whereas the bank’s just seeking of new accounts in this area is strictly limited. And fourth, and I think perhaps --
Potter Stewart: The bank can advertise its ordinary banking and trust services, can it for freely or is there some limitation or prohibition of it?
Archibald Cox: It can advertise them and it can advertise this in connection with the trust services provided it also meets the requirements of the SEC which makes it very difficult to advertise the trust services with the commingled fund together.
Potter Stewart: Well, let’s take this one at a time. You are not wrong in understanding that the bank can advertise its general services quite apart from this kind of thing.
Archibald Cox: About here --
Potter Stewart: Freely or generally, can it?
Archibald Cox: Yes, I think so.
Potter Stewart: And once it in legal customers by way of that advertising then it can circularize those customers advertising this?
Archibald Cox: What it can do is on Page 24a in Reg. 9, it may have a report. A full report should be furnished upon request to any person and the fact that the availability of such material may be given publicity solely in connection with the promotion of the fiduciary services of the bank, except this herein provided, the bank shall not advertise or publicized its collective investment funds, it’s down toward the bottom of the page. So, there are rather strict limitations, except for this initial mailing about all the bank has done as I understand it is to have a slip that’s available at the desks in the branch --
Potter Stewart: Now, my point is it can originally --
Archibald Cox: It can bring people into the bank --
Potter Stewart: -- by ordinary conventional advertising and once it’s got them then it can circularize --
Archibald Cox: Then it can mention in this far, that’s true. And then fourth part is that from the standpoint of the Glass-Steagall Act I submit, all the account’s activities are the banks activities. Now, this is important as I see it not only in terms of the entity theory which is the Federal Reserve Board said meant that there was no violation of Sections 21 and 32. I guess I have mixed, 20 and 32, but it also I think characterizes all the bank’s activities because what it means in a nutshell is that the bank, nor any officer of the bank neither has any interest in the distribution of the securities of any other organization, or any interests in the ownership of the securities of any other organization, and it is those things that I submit were really what the Glass-Steagall Act was directed against, that the bank doesn’t have, nor does any officer have that kind of interest. In conclusion, I would simply call attention to the fact that the Federal Reserve Board explicitly advised the Congress that for the purposes of separating commercial banking from investment banking, it was speaking of the Glass-Steagall policy, are not significantly relevant to the operations of the kind under discussion. We submit therefore that the petitioners have failed to show that the agencies findings are so ill-considered or arbitrary or foolish that the court should set them aside and consequently the judgment below should be affirmed.
G. Duane Vieth: Mr. Justice Black and may it please the Court. I should like to dwell just briefly on the fiduciary point that has been emphasized so much in Mr. Cox’s argument. The fact of the matter is that this commingled investment fund, this bank mutual fund is operated by the trust department of a bank, in this case, City Bank’s Trust Department and this indeed is the only such fund that has come in to being. But beyond that point, the operation of this fund is no more or no less fiduciary than the operation of any ordinary mutual fund, whether that mutual fund takes the form of the Massachusetts trust as some of them do or whether the fund is has -- they more commonly are a corporation. The fact of the matter is much of the argument seems to suggest the original Comptrollers’ intention with respect to Regulation 9 which intention was abandoned when the Comptroller approved City Banks’ fund and said that he would amend Regulation 9 to permit all other funds like City Banks to be operated. The Comptroller originally indicated in 1963 with respect to his first regulation and his report is quoted on Pages 2 and 3 of our reply brief, that such a fund may not engage in the selling of interests and pool funds. Accordingly, there may be no agreement between the bank and the customer that the latter’s funds will be invested in collective investment funds, nor may managing an agency contracts be operated or hailed out as interest in a collective investment fund. Now, every one of the things mentioned by the Comptroller there is directly contrary to what is being done in connection with the City Bank fund.
Potter Stewart: What kind of animal did the Comptroller originally had in mind?
G. Duane Vieth: He had perhaps in mind the same sort of thing as a Common Trust Fund where the bank does in the normal course obtain funds and then exercises a discretion as to whether the fund should be administered individually or whether perhaps it might be more economical or more efficient to invest them in a commingled fund. He had that in mind with respect to these. But this City Bank fund fails on every one of those tests. Here, the arrangement provides for the automatic investment of the participant’s funds into the commingled fund, and the managing agency contract in the fund is itself held out as an investment trust. Indeed, it is in those points mentioned by the Comptroller in 1963 which he abandoned during the course of permitting the City Banks’ fund to operate in accordance with his ruling in 1965, it is -- those very points that distinguish this kind of a fund from the Common Trust Fund that we discussed a bit --
Byron R. White: (Inaudible) bank have mutual directors with a typical of an end investment fund?
G. Duane Vieth: Section 32 prohibits such an affiliation between a member bank --
Byron R. White: Yes, I know but why? What’s the purpose of that?
G. Duane Vieth: Well, it’s the interpretation of the Federal Reserve Board that Section 32 which prohibits such an affiliation with the company or a man affiliated with the company primarily engaged in the issuance of securities and the Federal Reserve Board has held repeatedly that an ordinary open-end mutual fund is primarily engaged in the issuance of securities within the meaning of Section 32.
Byron R. White: And why would they want a bank in -- why would they want the same Board of Directors to be running one company as well as the other?
G. Duane Vieth: Because of the inherent conflicts of interest that Congress determined in the association between security affiliates on the one hand and banks on the other hand, and that raises the point Mr. Justice White if I may comment upon it with respect to the argument both by the Comptroller and Mr. Cox, that somehow or rather the legislative history of the Glass-Steagall Act indicates that all Congress was concerned with was separating the investment banking from commercial banking. Congress clearly was concerned in doing that. We don’t deny that, but it had many other concerns and one of the concerns was to eliminate any possibility of direct engagement or affiliation with companies that are primarily engaged in issuing and selling securities, whether as investment bankers or not. That a mutual fund under no circumstances is even remotely akin to investment banking, and yet the Federal Reserve Board has repeatedly held that a mutual fund is engaged in the kind of activity that Congress wanted to prohibit to banks directly or through affiliates in the Glass-Steagall Act.
Byron R. White: Is there any indication that there -- now that this kind of a fund is approved, is there any indication there that they might reconsider the --
G. Duane Vieth: Mr. Justice White as I indicated in my earlier argument, the Federal Reserve Board looked at this particular fund and this particular relationship, In our judgment, a reading of that, the decision would indicate that they would have held the relationship unlawful, but for their holding. That they were not the two entities and therefore there could not be the interlock. That is the sole basis for their holding. Now, with respect to this question that has been repeatedly been urged here that this is a mere modest extension of Common Trust Fund activities, in particular with a respect to a question asked by Mr. Justice Stewart this morning with respect to setting up trusts, interviable trusts specifically for investment in Common Trust Funds. The Federal Reserve Board through the years and the banker’s manuals have repeatedly urged against that kind of a situation. Indeed, we cite in our reply brief a ruling on Page 10 of our reply brief where the Federal Reserve Board that dealt with the very similar situation. In that case, a corporation, this ruling appears in the September, 1947 bulletin of the Federal Reserve Board, in that case, a corporation which wished to place certain funds to establish a trust so that they could place those funds in the bank’s Common Trust Fund, and the Board ruled and I quote from the 1947 bulletin, “under the facts presented, it appears that there is no reason for the creation of the trust other than the desire of the corporation to invest its funds in participations in the Common Trust Fund.” The trust merely is a mechanism designed to enable the corporation to acquire such participations in lieu of other investments. The analogy with the purchase of investment trust certificates is apparent and the use of a Common Trust Fund for this purpose amongst substance to the operation of the fund is an ordinary investment trust. Common Trust Funds were not permitted for that purpose, we submit, because the Glass-Steagall Act would be violated by such operation of a Common Trust Fund and we similarly submit that this commingled fund violates Glass-Steagall.
Potter Stewart: They use to -- this is out of date, isn’t it that ruling? Are they permitted now?
G. Duane Vieth: No sir. Common Trust Funds to this day are not permitted to be operated in that fashion.
Potter Stewart: But if you make an interviable’s trust for the bank as trustee, surely if permitted by state law, that bank is permitted to as fiduciary to invest in a commingled trust fund, is it not operated by it?
G. Duane Vieth: Yes, sir. If you come in to the bank and the bank makes no attempt to sell you a certificate in the Common Trust Fund, takes your funds, makes the judgment as to whether your funds should be appropriately be put in the bank.
Potter Stewart: And if this trust fund provides it may and if state law provides it may, then there’s no federal inhibition on it, is it?
G. Duane Vieth: No, sir.
Potter Stewart: No.
Warren E. Burger: Thank you, gentlemen. The case is submitted.